DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed April 29, 2021. As directed by the amendment: Claim 13 has been amended. Claims 1-12 and 16-20 were cancelled. Claims 13-15 and 21-29 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 21, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2007/0233131), herein referred to as Song, and in view of Schofield (US 2009/0326671).
Regarding claim 13, Song discloses a bone file (figure 6), comprising a main body (see figure 6 below) having first and second opposing surfaces (see figure 6 below), the first surface comprising an uppermost surface of the main body (see figure 6 below) and the second surface comprising a lowermost surface of the main body (see figure 6 below), the first surface defining a filing surface (see figure 6 below) that is continuous and uninterrupted (see figure 6 below) and in continuous contact with the first surface of the main body (see figure 6 below), and a handle (20, 24) continuous with the main body (see figure 6 below), the handle (20, 24) having a handle body (figures 3 and 6) and a handle end portion (20) (see figure 3 below), the handle end portion (20) (see figure 3 below) having an uppermost handle end portion surface (see figure 3 below) and a lowermost handle end portion surface (see figure 3 below) and defining an aperture (19) extending between the uppermost handle end portion surface (see figure 3 below) and the lowermost handle end portion surface (see figure 3 below).

    PNG
    media_image1.png
    558
    367
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    632
    media_image2.png
    Greyscale


However, Schofield teaches a kidney-shaped main body (figure 9) having first and second arm portions (see figure 9 below) and first and second opposing surfaces (see figure 9 below), the first surface comprising the uppermost surface of the main body (see figure 9 below) and the second surface comprising the lowermost surface of the main body (see figure 9 below), the main body having a curvilinear edge (see figure 9 below) defining a leading recess (see figure 9 below) extending between the first and second arm portions (see figure 9 below).

    PNG
    media_image3.png
    477
    621
    media_image3.png
    Greyscale


Next, the modified Song’s bone file has the first surface defining a kidney-shaped filing surface (the modified Song’s filing surface having a kidney-shape) that is continuous and uninterrupted (figure 6 of Song) and in continuous contact with the first surface of the main body (see figure 6 of Song above) and the handle (20 and 24 of Song) continuous with the main body (the modified Song’s main body) and extending away from the leading recess (see figure 9 of Schofield) but lacks the first surface lying in a first plane and the second surface lying in a second plane that is not parallel to the first plane.
However, Song teaches in an alternative embodiment, wherein a first plane is not parallel to a second plane (figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Song’s main body having a first plane and a second plane with wherein the first plane is not parallel to the 
Regarding claims 14, 15, the modified Song’s bone file has discloses all the features/elements as claimed but lacks a detailed description on wherein the first surface lies in the first plane at an angle that is between about one degree and about four degrees (includes an angle about two degrees).
However, the prior art discovering optimum and workable ranges involves only routine experimentation in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Song’s bone file with wherein the first surface lies in the first plane at an angle that is between about one degree and about four degrees (includes an angle about two degrees), since such a modification is considered optimization of the size of the prior art and one of ordinary skill in the art would have come up with the file size as claimed. Furthermore, it would depend on the patient and bone sizes.
Regarding claim 21, the modified Song’s bone file has wherein the kidney-shaped filing surface (the modified Song’s filing surface having a kidney-shape) is a roughened surface (32 of Song) suitable for filing bone.
Regarding claim 25, the modified Song’s bone file has wherein the leading recess (see figure 9 of Schofield above) is sized and configured to (i.e. capable of) accommodate a posterior crucial ligament.
Regarding claim 26, the modified Song’s bone file has wherein the handle (20 and 24 of Song) includes a first width (see figure 3 of Song below) and the handle end 

    PNG
    media_image4.png
    531
    494
    media_image4.png
    Greyscale

Regarding claim 27, the modified Song’s bone file has wherein the handle (20 and 24 of Song) has a third surface (see figure 3 of Song above) that lies in a third plane (see figure 3 of Song above) and an opposing fourth surface (see figure 3 of Song above) that lies in a fourth plane (see figure 3 of Song above), wherein the third and fourth planes lie in parallel (see figure 3 of Song above).
Regarding claim 28, the modified Song’s bone file has wherein the handle end portion (20 of Song) has a fifth surface (see figure 3 of Song above) that lies in a fifth 
Regarding claim 29, the modified Song’s bone file has wherein the kidney-shaped main body has a main body first end (see figure 9 of Schofield above) and a main body second end (see figure 9 of Schofield above), wherein the first arm portion has a first arm portion first length (see figure 9 of Schofield above) that extends between the main body first end towards a medial portion of the main body (see figure 9 of Schofield above), wherein the second arm portion has a second arm portion second length (see figure 9 of Schofield above) that extends between the main body second end towards the medial portion of the main body (see figure 9 of Schofield above), and wherein the first arm portion first length (see figure 9 of Schofield above) and the second arm portion second length (see figure 9 of Schofield above) are equal (see figure 9 of Schofield above). 

Claims 22-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Song and Schofield as applied to claim 13 above, and further in view of Felt et al. (US 2005/0075642), herein referred to as Felt.
Regarding claims 22, 23, 24, the modified Song’s bone file discloses all the features/elements as claimed but lacks a detailed description on wherein each of the 
However, Felt teaches a bone file device can be fabricated from any suitable material (considered as same material), or combination of materials (considered as different materials) (e.g. metals such as surgical stainless steel and/or from polymeric materials). In addition, Felt teaches the distal portion can be textured by forming or attaching an abrasive material (¶20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Song’s bone file having a first surface, a second surface, and a kidney-shaped filing surface with surfaces formed of the same material or different materials as taught by Felt, since such material(s) would provide for suitable combination of strength and rigidity to the device (¶20).

Response to Arguments
Applicant's arguments filed April 29, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-9, under 35 U.S.C. 103, of the Remarks are directed to the amended claim 13 and the combination of references (Song in view of Schofield). Applicant argues under part 1 of the Remarks that “As amended herein, independent claim 13 requires that the handle have an uppermost handle end portion generally claimed, Song discloses the handle end portion (20) (see figure 3 above) having an uppermost handle end portion surface (see figure 3 above) and a lowermost handle end portion surface (see figure 3 above) and defining an aperture (19) extending between the uppermost handle end portion surface (see figure 3 above) and the lowermost handle end portion surface (see figure 3 above). In addition, the term “aperture” is defined as “an opening or open space” by Merriam Webster’s Dictionary.
Applicant argues under part 2 of the Remarks that “A skilled artisan would not have been motivated to combine the teachings of Song, which is directed to a cutting device, with the teachings of Schofield, which is directed to an implantable medical device.” However, the Examiner notes that the reference Song discloses a variety of shapes on a cutting device is possible. The reference Schofield was specifically used to teach a kidney-shaped main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s main body with a kidney-shaped main body having first and second arm portions and first and second opposing surfaces, the first surface comprising the uppermost surface of the main body and the second surface comprising the lowermost surface of the main body, .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775